Citation Nr: 0400339	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-06 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability, to include lumbosacral strain and 
degenerative disc disease.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1974 to October 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal of an August 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, that 
increased the rating for the veteran's service-connected low 
back disability to 20 percent.  In June 2002 the veteran 
requested a hearing before a Veterans Law Judge in Monterey 
County.  See VA Form 9.  A letter from Disabled American 
Veterans (DAV), which accompanied the VA Form 9, noted that 
he desired a hearing before a hearing officer at the RO.  In 
December 2002, DAV informed VA that the veteran no longer 
desired a hearing before a Veterans Law Judge at the RO as he 
was unable to travel from Monterey County to the RO.  

Regarding representation, in July 2003 the Board sent the 
veteran a letter seeking clarification of his representation.  
The letter noted that of record was his October 1988 
appointment of the California Department of Veterans Affairs.  
As of June 2002 DAV appeared to be acting as his 
representative.  [As noted above, a letter from DAV 
accompanied the veteran's June 2002 VA Form 9].  The veteran 
was advised that VA regulations state that only one service 
organization, attorney or agent may act on the behalf of a 
veteran at any one time on the same appeal.  In July 2003 the 
veteran submitted a VA Form 21-22 (Appointment of Veteran's 
Service Organization as Claimant's Representative) naming the 
National Veterans Legal Services Program (NVLSP) as his 
representative.  However, by letter of August 2003, NVLSP 
informed the Board that it was moving for leave to withdraw 
as the veteran's representative.  In September 2003 the Board 
again contacted the veteran to clarify representation.  He 
was provided VA Forms 22a and 21-22 to enable him to indicate 
his choice of an attorney/agent or service organization, 
respectively.  He was advised that if the Board did not hear 
from him within 30 days it would assume that he did not 
desire representation and that appellate review would resume.  
He has not responded to the Board's September 2003 letter.


FINDING OF FACT

Competent evidence reasonably establishes that the veteran's 
service-connected lumbar spine disability is manifested by 
severe limitation of lumbar spine motion; ankylosis, 
neurological involvement, or incapacitating episodes are not 
shown.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service-
connected low back disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5292 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the RO decision in August 
2001 explaining why a 20 percent rating, but no higher, was 
assigned to his service-connected low back disability.  By a 
statement of the case (SOC) in June 2002 he was advised of 
the controlling law and regulations, and of what the evidence 
showed.  A May 2001 letter outlined the notification 
requirements of the VCAA.  While the letter asked him to 
preferably submit evidence within 60 days, it went on to 
inform him that evidence submitted within a year would be 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, __(Dec. 16, 2003)(to be 
codified at 38 U.S.C. § __), the Board may proceed with 
appellate review.


Regarding the duty to assist, all identified medical 
treatment records have been sought (and obtained if 
existing).  The veteran has been afforded a VA examination.  
VA's notification and assistance duties are met.  In March 
2003 the Board also advised the veteran of changes in the 
regulations pertaining to ratings of low back disabilities, 
and gave him the opportunity to respond.  He did not.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's service-connected low back disability is 
currently rated under Diagnostic Code (Code) 5295 of VA's 
Rating Schedule.  A 20 percent rating is warranted under this 
Code for lumbosacral strain where there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  40 
percent is the maximum rating under Code 5295.  38 C.F.R. 
§ 4.71a.  

Other potentially applicable codes include Code 5289, which 
provides that a 40 percent rating will be assigned for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating assigned for ankylosis at an unfavorable 
angle.


Code 5292 provides for ratings based on limitation of motion 
of the lumbar spine.  When such limitation of motion is 
moderate, a 20 percent rating is warranted.  When limitation 
of motion is severe, a 40 percent rating is warranted.  The 
maximum rating under Code 5292 is 40 percent.  38 C.F.R. 
§ 4.71a.

Code 5293 provides the criteria for rating degenerative disc 
disease.  When the disc disease is moderate, with recurring 
attacks, a rating of 20 percent is warranted.  When the disc 
disease is severe, with recurring attacks with intermittent 
relief, a 40 percent rating is warranted.  When disc disease 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, a 60 percent rating is provided.  
60 percent is the maximum rating under Code 5293.  38 C.F.R. 
§ 4.71a.

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Since the veteran's 
appeal was pending at the time of the revision, he is 
entitled to consideration under the new criteria from their 
effective date.  

Under the revised criteria, intervertebral disc syndrome is 
rated (preoperatively or postoperatively) based either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in a higher 
evaluation.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months, a 40 percent rating is 
assigned.  A 60 percent rating is assigned when the total 
duration of incapacitating episodes is at least six weeks 
during the previous 12 months.  Note (1) of the revised Code 
5293 provides that for purposes of ratings under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.


Factual Background

Mild lumbosacral strain was diagnosed on May 1978 VA 
examination.  In July 1978 the RO granted service connection 
for mild lumbosacral strain, rated noncompensable.  In 
December 1990 the Board increased the rating to 10 percent.  

On June 2001 VA orthopedic examination the veteran complained 
of constant back pain since 1977, radiating down the back of 
his thigh.  He added that he could walk one block before the 
onset of pain, then could walk 4 or 5 blocks further.  He 
described that pain as a 9 of 10.  Examination revealed no 
tenderness over the back or right sciatic notch but mild 
tenderness over the left sciatic notch.  Deep tendon reflexes 
were decreased but equal.  Range of motion testing indicated 
60 degrees of flexion, 5 degrees of dorsiflexion [extension], 
5 degrees of bilateral lateral flexion and 5 degrees of 
bilateral rotation.  The veteran was cautious, and all 
movements were noted to be slightly painful.  Chronic low 
back pain due to lumbosacral strain and, as likely as not, 
degenerative disc disease were diagnosed.  X-rays showed mild 
degenerative disc disease at L4-5.  

In March 2002 VA sought private treatment records from 
Natividad Medical Center.  In April 2002 that facility 
informed VA that no medical records pertaining to the veteran 
were of record.  

Analysis

The Board finds that the disability picture presented by the 
evidence reasonably warrants a 40 percent rating.  June 2001 
VA orthopedic examination revealed ranges of motion were 60 
degrees flexion, 5 degrees extension, and 5 degrees of both 
bilateral lateral flexion and bilateral rotation.  Such 
findings reasonably reflect severe limitation of lumbar 
motion warranting a 40 percent rating under Code 5292.


The Board has considered the possibility of a still higher 
rating.  Ankylosis is not shown, and there is no neurologic 
involvement.  See June 2001 VA examination.  Hence, there is 
no basis for higher ratings of 50 percent or 60 percent under 
Codes 5289 and 5293 (before September 23, 2002), 
respectively.  As the evidence does not reflect 
incapacitating episodes (and such as defined have not been 
alleged) or neurological symptoms warranting a separate 
rating, a higher rating under the revised Code 5293 likewise 
is not warranted.


ORDER

A 40 percent rating is granted for the veteran's service-
connected low back disability, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



